DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55. 

Election/Restrictions
Applicant’s election without traverse of Group A, claims 1-6 in the reply filed on 01/21/2021 is acknowledged. 

Information Disclosure Statement
The Information Disclosure Statement filed 02/06/2020 has been considered. The examiner notes, however, that the cloaking of a clearly relevant reference by inclusion in a long list of citations may not comply with the Applicant's duty of disclosure [MPEP § 2004]. Penn Yan Boats, Inc. v. Sea Lark Boats, Inc., 359 F. Supp. 948 (S.D. Fla. 1972) (accord with dicta from Molins PLC v. Textron, Inc., 48 F.3d 1172 (Fed. Cir. 1995), stating that forcing the Examiner to find a needle in a haystack is probative of bad faith.). Applicant is requested to point out any particular reference in the IDS which they believe may be of particular relevance to the instant claimed invention in response to this office action. 

Claim Objections
Claim 6 is objected to because of the following informalities: please amend line 2 to recite “the second chemFET”. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 4 recites the limitations "biasing the second chemFET in saturation mode; biasing the first chemFET with a drain voltage effecting drain induced barrier lowering or punch through; and measuring a signal from the second chemFET without interference from a signal from the first chemFET”. Claim 4 depends from claim 1, which has previously recited “biasing the first chemFET in saturation mode; biasing the second chemFET with a drain voltage effecting drain induced barrier lowering or punch through; and measuring a signal from the first chemFET without interference from a signal from the second chemFET”. Based on the Examiner’s understanding, claim 1 implies that the second chemFET is disabled by operating in drain induced barrier lowering or punch through mode and claim 4 implies that the first chemFET is disabled by operating in Claims 5-6 are further rejected by virtue of their dependence upon claim 4. 

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows: 
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Fife et al. (US 2012/0001779 A1, hereinafter Fife ‘779) in view of Uzzal et al. (M Uzzal, P Zarkesh-Ha, JS Edwards, E Coelho, P Rawat, A highly sensitive ISFET using ph-to-current conversion for real-time DNA sequencing, 2014 27th IEEE International System-on-Chip Conference (SOCC), Las Vegas, NV, USA, 2014, pp. 410-414, available online 11/06/2014).
Regarding claims 1 and 4, Fife ‘779 discloses  a method of measuring a signal from a semiconductor device (method of measuring a signal using a chemical detection circuit including a plurality of chemically sensitive pixels with chemically-selective transistors [abstract]) comprising:
coupling concurrently a first and a second chemically sensitive field effect transistor (chemFET) connected in series to a readout circuitry in response to a select signal (first 1001/1003/1404/1402 and second 1002/1004/1403/1401 chemically sensitive field effect transistors are connected in series to readout 
Fife ‘779 further teaches wherein when a row selection is deactivated, the channel is diminished and that when the gate is substantially lower than the source of the row selection transistor, good isolation is achieved and the pixel with the active row selection can be read effectively without input from deactivated pixels. Fife ‘779 also teaches that with many rows in an array of pixels, it is necessary to achieve a given level of isolation for each row selection device to provide this level of isolation for each row selection device (i.e., it’s important to deactivate unused rows/transistors when measuring active rows/transistors) [Para. 0107, 0212]. 
Fife ‘779 is silent on methods for activating and deactivating individual transistors with regards to teach other and thus fails to expressly teach “biasing the first chemFET in saturation mode; biasing the second chemFET with a drain voltage effecting drain induced barrier lowering or punch through; and measuring a signal from the first chemFET without interference from a signal from the second chemFET”, of instant claim 1. Fife ‘779 also fails to expressly teach “biasing the second chemFET in saturation mode; biasing the first chemFET with a drain voltage effecting drain induced barrier lowering or punch through; and measuring a signal from the second chemFET without interference from a signal from the first chemFET”, of instant claim 4
Uzzal teaches a method for measuring a signal from ISFETs using pH (i.e., chemFET) wherein the sensitivity of the ISFET can be defined as the change of ISFET current due to the change of gate liquid pH (i.e., the ISFETs ability to detect pH change). Uzzal teaches that operating in the cut-off or linear range does not yield a current change with a change in gate voltage but that operating in the saturation region yields a change in voltage that is a linear function of the change in the pH wherein a sensitivity of 35 uA/pH for an ideal ISFET can be obtained while operating in the saturation mode [all of Pg. 411]. Uzzal further teaches that operating at a high enough voltage will yield drain induced barrier lowering which degrades the sensitivity of the ISFET wherein a higher voltage of Vgs and Vds causes the ISFET to enter the DIBL region that becomes so significant that the ISFET becomes saturated or degrades [all of Pg. 412]. Thus, Uzzal teaches that biasing a ISFET/chemFET in the saturation mode can yield a pH dependent sensor whereby a threshold voltage change of around 60mV can be obtained for every unit of pH change to form a highly sensitive chemFET but operating at a high enough voltage will cause drain induced barrier lowering whereby the ISFET is no longer sensitive to change in pH [Pgs. 411-412].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of activating/deactivating the ISFETs disclosed by Fife ‘779, which teaches the desire to deactivate unused transistors when measuring activated transistors, to instead incorporate the method disclosed by Uzzal wherein operating one chemFET in saturation mode would “activate” the sensor while operating another chemFET in a DIBL mode would “deactivate” the sensor, as taught by Uzzal [Pgs. 411-412] as such method would provide the benefit of 
Regarding claim 2, Fife ‘779 further discloses wherein outputting a signal occurring in a reaction region coupled to the first chemFET (the first chemFET 1001/1003/1404/1402 and second 1002/1004/1403/1401 are chemically sensitive field effect transistors wherein one skilled in the art would understand that the output signal from the ISFET/chemFET is an output representative of the chemical reaction that occurs at the analyte solution/passivation layer interface [Paras. 0008-0009].  

Claims 3 and 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Fife ‘779 in view of Uzzal, as applied to claims 2 and 4 above, and further in view of Fife et al. (US 2012/0074956 A1, hereinafter referred to as Fife ‘956).
Regarding claims 3 and 5-6, Fife ‘799 discloses the limitations of claim 2 and 4 as outlined previously. 
Fife ‘799 is silent on the mechanism by which the ISFET sensors work, merely referring to previous literature as background for how ISFET sensors function. Fife ‘799 therefore fails to expressly teach “wherein the reaction occurring in the reaction region coupled to the first chemFET is a nucleotide incorporation reaction”, of instant claim 3, “wherein the first chemFET and the second chemFET each are coupled to a corresponding hydrogen ion-sensitive layer, further comprising: outputting a first signal for a first reaction occurring proximal to the hydrogen ion-sensitive layer coupled to the first chemFET; and outputting a second signal for a second reaction occurring proximal claim 5, and “wherein the first reaction and the second reaction of the first chemFET and second chemFET, respectively, is a nucleotide incorporation reaction”, instant of claim 6. 
Fife ‘956 discloses methods and a system for using ISFET/chemFET sensors [abstract; Paras. 0024-0025] wherein Fife ‘956 teaches that the ISFET/chemFET sensor includes a hydrogen ion sensitive passivation layer that is sensitive to hydrogen ion concentration in an analyte solution wherein the reaction being monitored may be a hydrogen ion released during a DNA sequencing event that occurs when a nucleotide is incorporated into a strand of DNA by a polymerase such that as each nucleotide incorporates, a hydrogen ion is released that is measured by the hydrogen ion sensitive passivation layer as an output [Paras. 0010-0012, 0033]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the chemFETs and method of using the chemFETs as disclosed by Fife ‘799 to instead use chemFETs that have hydrogen ion selective passivation layers wherein the hydrogen ion selective passivation layers because Fife ‘956 teaches that such structure is known in the art and provides the ability to measure nucleotide incorporation reactions wherein a nucleotide is incorporated into a strand of DNA by a polymerase such that each nucleotide incorporation yields a hydrogen ion that can be measured by the hydrogen ion sensitive passivation layer as an output [Paras. 0010-0012, 0033]. Examiner notes that Fife ‘779 also expressly references in the background section of Paras. 0011 wherein use of ISFETs for measuring incorporation of nucleotides is a known method of using hydrogen ion sensitive ISFET sensors.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Fobelets et al. (K Fobelets, PW Ding, JE Valazquez-Perez, A novel 3D embedded gate field effect transistor - screen-grid FET - device concept and modelling, Solid-State Electronics 51 (2007) 749-756) disclose parameters that control drain induced barrier lowering. Jordan et al. (US 2013/0321044 A1) and Rothberg (US 2010/0301398 A1) disclose a chemFET array with hydrogen sensitive passivation layer. Kamahori et al. (US 2006/0016699 A1) and Miyahara et al. (US 2010/0197001 A1) disclose a chemFET array for measuring DNA and proteins. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA L ALLEN whose telephone number is (571)270-3176.  The examiner can normally be reached on 9am-7pm EST Mon-Thu.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on (571) 272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/JOSHUA L ALLEN/Examiner, Art Unit 1795                                                                                                                                                                                                        1-